Order entered September 4, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00380-CV

                          RICHARD A. MYERS, ET AL., Appellants

                                                 V.

                              LINDA PAVLIK, ET AL., Appellees

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-11-13928

                                             ORDER

       We GRANT appellants’ August 28, 2013 unopposed motion for an extension of time to

file a reply brief. Appellants shall file their reply brief on or before September 18, 2013.


                                                       /s/    DAVID LEWIS
                                                              JUSTICE